Appeal from an order of the Supreme Court at Special Term, entered November 17, 1976 in Albany County, which granted plaintiffs motion for summary judgment. This action was brought by plaintiff law firm to recover for legal services. The verified complaint sets forth two causes of action, one for professional services rendered and the second for an account stated. The answer contained a general denial. The record reveals that defendant admits that legal services were performed, and that he received statements over a two-year period and made no complaint. The record also reveals that defendant, during the period in question, made two $500 payments which were reflected in subsequent statements. Special Term granted summary judgment to plaintiff and this appeal ensued. Examination of the record clearly demonstrates that plaintiff made out a prima facie case. It was, therefore, incumbent on defendant to lay bare his proof in order to establish a defense to the action (Di Sabato v Soffes, 9 AD2d 297). This he failed to do. The order should be affirmed (Steingart Assoc, v Sandler, 28 AD2d 801). Order affirmed, with costs. Sweeney, J. P., Kane, Mahoney, Main and Mikoll, JJ., concur.